Citation Nr: 1144124	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  05-09 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral eye disorder, claimed as hyperopia and astigmatism.  

2.  Entitlement to service connection for a bilateral eye disorder to include hyperopia and astigmatism.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to an increased initial rating for coronary disease rated as 10 percent disabling from September 1, 2004 and as 30 percent disabling from March 16, 2010.    

5.  Entitlement to service connection for a dental disability as secondary to the diabetes mellitus.  

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active military service from November 1954 to November 1956 and from September 1958 to October 1983. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO).

This matter was remanded to the RO for additional development in June 2007.  

The Board previously denied service connection for an eye disorder manifested by bilateral conjunctivitis and refractive error by an August 1985 decision.  Board decisions are generally final.  38 U.S.C.A. § 38 U.S.C.A. §§ 511(a), 7103, 7104 (West 2005); 38 C.F.R. § 20.1100 (2011).  

In the April 2004 rating decision, the RO denied entitlement to service connection for diabetic retinopathy claimed as a bilateral eye disorder on the merits.  The Veteran appealed this denial.  In the statement of the case dated in January 2005, the RO recharacterized the issue as entitlement to service connection for hyperopia, astigmatism, and diabetic retinopathy.  However, in the February 2005 substantive appeal, the Veteran indicated that he was only appealing the issues of entitlement to service connection for hyperopia and astigmatism.   

The United States Court of Appeals for Veterans Claims (Court) has held that in a matter such as this the Board has a legal duty to consider the issue of whether new and material evidence has been submitted to reopen the claim regardless of the RO's action.  See Barnett v. Brown, 8 Vet. App. 1 (1995); see also Fulkerson v. West, 12 Vet. App. 268, 269-70 (1999) (setting aside a Board decision to enable the Board to observe the procedure required by law for reopening a final decision). Furthermore, if the Board finds that new and material evidence has not been submitted it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the issue of whether new and material evidence has been received to reopen the claim seeking entitlement to service connection for an eye disorder manifested by hyperopia and astigmatism is properly before the Board.  

The issues of entitlement to service connection for cataracts and diabetic retinopathy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the Veteran's statements dated in August 2010 and the medical report by Dr. M.F. dated in November 2010.  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  

In a September 2009 decision, the Board reopened the claim for service connection for hypertension.  The issues of whether new and material evidence has been received to reopen the claim for service connection for an eye disorder and entitlement to service connection for hypertension were remanded to the RO for additional development.   

In a July 2008 rating decision, the RO granted service connection for coronary disease and assigned a 10 percent rating from May 25, 2004.  The Veteran was notified of this decision and he filed a timely Notice of Disagreement as to the disability rating and the effective date of the rating.  In an August 2010 rating decision, the RO determined that there had been clear and unmistakable error in the July 2008 rating decision.  The RO assigned a 100 percent rating to the coronary disease from May 25, 2004, assigned a 10 percent rating from September 1, 2004, and a 30 percent rating from March 16, 2010.  In September 2010, the Veteran filed a timely Notice of Disagreement as to the disability rating and the effective date of the 30 percent rating.  A Statement of the Case was not issued. 

In a June 2010 rating decision, the RO assigned a 10 percent rating to the telangiectasia of the scrotum from March 9, 2010 and denied entitlement to service connection for a dental disability as secondary to the diabetes mellitus.  The Veteran was notified of this decision and he filed a timely Notice of Disagreement in June 2010.  A statement of the case for the claim for an increased rating for telangiectasia of the scrotum was issued.  However, a Statement of the Case was not issued for the claim for service connection for a dental disability.  

Under these circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hypertension, an eye disorder, a dental disability, and entitlement to an increased initial rating for coronary disease rated as 10 percent disabling from September 1, 2004 and as 30 percent disabling from March 16, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 



FINDINGS OF FACT

1.  In an August 1985 decision, the Board denied entitlement to service connection for an eye disorder.  The Veteran was notified of this decision, and he did not file an appeal.   

2.  The evidence received since the August 1985 Board decision relates to the etiology of the claimed eye disorders thus relating to an unestablished fact necessary to substantiate the claim and provides a more complete picture surrounding the circumstances of the onset of the claimed eye disorders when this evidence is considered by itself or in connection with the evidence previously assembled.       


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim for entitlement to service connection for an eye disorder.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Regarding the application to reopen the claim of service connection for an eye disorder, in view of the Board's favorable decision to reopen the claim, further discussion of VCAA is not required at this time.


Legal Criteria

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.   

As a general rule, decisions of the Board are final if unappealed.  38 U.S.C.A. §§ 511(a), 7103, 7104(a); 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In an August 1985 Board decision, the Board denied the claim of service connection for an eye disorder.  The Board indicated that the bilateral conjunctivitis for which the Veteran was treated in service was acute and transitory and there was no evidence of residuals.  The Board also found that the refractive error of the eye was a congenital and developmental anomaly.  Service connection for an eye disorder was denied.  The Veteran was notified of this decision and he did not perfect an appeal.  The Board decision is final.  38 U.S.C.A. §§ 511(a), 7103, 7104(a); 38 C.F.R. § 20.1100. 

The evidence considered at the time of the decision was the service treatment records, VA examination reports dated in January 1984, and VA treatment records dated in 1984.  

In order to reopen this claim, new and material evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  In May 2003, the Veteran petitioned to reopen.  

The Board finds the evidence submitted since the May 2003 rating decision to be new and material.

The Veteran was afforded a VA eye examination in March 2010.  The examiner provided a medical opinion as to the etiology of the hyperopia and astigmatism.  The examiner also found that the Veteran has cataracts.  

This evidence is new because it had not been previously submitted to agency decisionmakers, and is neither cumulative nor redundant.  This evidence is material because it addresses an unestablished fact concerning the nature and etiology of the Veteran's current eye disorders.  The Board notes that the examination report shows that the Veteran does now have a disability of the eye other than a congenital or developmental disorder.  Thus, this evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court found that submitting new and material evidence as to one element of service connection was sufficient to reopen the claim without also having to provide evidence with respect to other unestablished elements.

In conclusion, the Board finds that the evidence received since the August 1985 Board decision, specifically the March 2010 VA examination report, is new and material, and the claim of service connection for an eye disorder is reopened.


ORDER

New and material evidence was received to reopen the claim for service connection for an eye disorder; to this extent only, the claim is granted.


REMAND

Regarding the claim for service connection for hypertension, in the September 2009 Board remand, the RO was directed to afford the Veteran a VA examination to obtain medical evidence of the nature and etiology of the hypertension.  The RO was directed to ask the examiner to render a medical opinion as to whether the current hypertension was caused or aggravated by the diabetes mellitus. 

The Veteran was afforded a VA examination in June 2010.  The VA examiner provided an opinion as to whether the hypertension first manifested in service or is related to service.  However, the examiner did not render an opinion as to whether the claimed hypertension was caused or aggravated by the service-connected diabetes mellitus. 

The Board finds that the June 2010 VA examination and medical opinions do not comply with the September 2009 remand action because the examiner did not provide an opinion as to all possible theories of service connection.

The U. S. Court of Appeals for Veterans Claims has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand order, and it imposes on VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

As such, the Board has determined that it cannot properly adjudicate the Veteran's service connection claim without further development of the record.  The Board finds that the RO should ask the examiner who conducted the June 2010 VA examination or a suitable replacement to prepare an addendum to the VA medical opinion and provide an opinion as to whether the claimed hypertension was caused or aggravated by the service-connected diabetes mellitus.

Regarding the claim for service connection for an eye disorder to include hyperopia and astigmatism, the Board finds that an additional VA medical opinion is needed for the same reasons as discussed above.  

In the September 2009 Board remand, the RO was directed to afford the Veteran a VA examination to obtain medical evidence of the nature and etiology of the claimed eye disorders.  The RO was directed to ask the examiner to render a medical opinion as to whether the current eye disorder was caused or aggravated by the service-connected diabetes mellitus. 

The Veteran was afforded a VA eye examination in March 2010.  The VA examiner provided an opinion as to the etiology of the hyperopia and astigmatism.  However, the examiner did not render an opinion as to whether the claimed eye disorder was caused or aggravated by the service-connected diabetes mellitus. 

The Board finds that the March 2010 VA examination response and medical opinions do not comply with the September 2009 remand action because the examiner did not provide an opinion as to all possible theories of service connection.

Accordingly, the RO should provide the Veteran's claim folder to the examiner who conducted the June 2010 VA eye examination or a suitable replacement and the examiner should render a medical opinion as to whether the current eye disorder was caused or aggravated by the service-connected diabetes mellitus. 
  
The Board further notes that prior to the certification and transfer of this matter to the Board, the Veteran submitted evidence of an eye examination.  See the November 2010 report by Dr. M.F. which was received at the RO on August 26, 2011.  This matter was transferred to the Board on August 29, 2011.  This medical report by Dr. M.F. raises the issue as to whether the Veteran currently has diabetic retinopathy.  This matter must be addressed by the RO in conjunction with the adjudication of the claims for the other eye disorders.  The referred claims for service connection for diabetic retinopathy and cataracts are inextricably intertwined with the pending claim for service connection for an eye disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). 

The Board also notes that the medical evidence submitted in August 2011 is pertinent to the current appeal.  However, the RO did not issue a Supplemental Statement of the Case after receipt of this evidence.  

Under 38 C.F.R. § 19.31, a Supplemental Statement of the Case must be furnished to the Veteran when additional pertinent evidence is received after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued.  See also 38 U.S.C.A. § 7105 (West 2002).  

The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent treatment records showing treatment of the claimed disabilities, including records from Dr. M.F.      

The RO should make an attempt to obtain any pertinent treatment records identified by the Veteran.  The Veteran also should be informed that he may submit evidence to support his claim.

In a July 2008 rating decision, the RO granted service connection for coronary disease and assigned a 10 percent rating from May 25, 2004.  The Veteran was notified of this decision and he filed a timely Notice of Disagreement as to the disability rating and the effective date of the rating.  In an August 2010 rating decision, the RO determined that there had been clear and unmistakable error in the July 2008 rating decision.  The RO assigned a 100 percent rating to the coronary disease from May 25, 2004, assigned a 10 percent rating from September 1, 2004, and a 30 percent rating from March 16, 2010.  In September 2010, the Veteran filed a timely Notice of Disagreement as to the disability rating and the effective date of the 30 percent rating.  A Statement of the Case was not issued. 

In a June 2010 rating decision, the RO denied entitlement to service connection for a dental disability as secondary to the diabetes mellitus.  The Veteran was notified of this decision and he filed a timely Notice of Disagreement in June 2010.  However, a Statement of the Case was not issued for the claim for service connection for a dental disability.  

Under these circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify all VA and non-VA sources of medical treatment received for the claimed disabilities including Dr. M.F.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence. 

2.  The RO should ask the VA examiner who conducted the June 2010 VA hypertension examination (or if he or she is no longer available, a suitable replacement) to prepare an addendum to the VA medical opinion that addresses whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is caused or aggravated by the service-connected diabetes mellitus.  If the examiner finds that the hypertension is aggravated by a service-connected disability, the examiner should indicate the degree of disability due to the aggravation. 

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  The examiner should provide a rationale for all conclusions. 

If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report. 

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO should schedule the Veteran for such an examination.  

3.  The RO should ask the VA examiner who conducted the March 2010 VA eye examination (or if he or she is no longer available, a suitable replacement) to prepare an addendum to the VA medical opinion that addresses whether it is at least as likely as not (50 percent probability or more) that the Veteran's hyperopia and astigmatism are caused or aggravated by the service-connected diabetes mellitus.  If the examiner finds that these eye disorders are aggravated by a service-connected disability, the examiner should indicate the degree of disability due to the aggravation.   

The examiner should also address whether or not the Veteran has diabetic retinopathy.

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  The examiner should provide a rationale for all conclusions. 

If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report. 

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO should schedule the Veteran for such an examination.  

4.  The RO should issue a Statement of the Case for the issue of entitlement to an increased initial rating for coronary disease rated as 10 percent disabling from September 1, 2004 and as 30 percent disabling from March 16, 2010, and entitlement to service connection for a dental disability.  Only if the Veteran perfects an appeal should the claim be certified to the Board and any necessary development should be conducted.

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative who should be afforded a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


